Name: Commission Regulation (EEC) No 2236/92 of 31 July 1992 suspending advance fixing of the export refunds for certain products processed from cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 92 No L 218/1&amp;7Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2236/92 of 31 July 1992 suspending advance fixing of the export refunds for certain products processed from cereals Whereas the above situation requires that application of the provisions concerning advance fixing of refunds for the product concerned be temporarily suspended ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular the first subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger that, if arrangements are adhered to, refunds could be fixed in advance in the short term for quantities considerably in excess of the quanti ­ ties which might be expected under more normal condi ­ tions ; HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the export refund for products listed in the Annex is suspended from 1 to 31 August 1992 inclu ­ sive. Article 2 This Regulation shall enter into force on 1 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . 1 . 8 . 92No L 218/108 Official Journal of the European Communities ANNEX to the Regulation of 31 July 1992 suspending advance fixing of the export refunds for certain products processed from cereals CN code Description \ Products derived from maize, consisting of the following subheadings : 1102 20 Maize flour 1103 13 Maize groats 1103 29 40 Maize pellets 1104 19 50 Rolled or flaked maize 1104 23 Hulled maize 1108 12 00 Maize starch 1108 13 00 Potato starch 1702 30 1702 40 | Glucose and glucose syrup 1702 90 Other invert sugar 2106 90 Food preparations not elsewhere specified 2302 10 Maize brans 2303 10 Residues of starch manufacture 2309 10 2309 90 Preparations of a kind used in animal feeding